United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tuscaloosa, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1842
Issued: January 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 3, 2008 denying her claim for compensation
and a May 30, 2008 decision denying further merit review. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established an injury causally related to factors
of her federal employment; and (2) whether the Office properly determined that appellant’s
application for reconsideration was insufficient to warrant further merit review.
FACTUAL HISTORY
On January 14, 2008 appellant, then a 49-year-old mail carrier filed an occupational
disease claim (Form CA-2) alleging that she sustained degenerative disc disease and bulging
discs causally related to her federal employment. In an undated statement, she identified lifting,

bending, twisting, climbing, pulling and walking as the employment factors contributing to her
condition. Appellant indicated that she had prior work-related back injuries in 1993 and 1995.1
In a July 31, 2007 report, Dr. Frederick Graham, a physiatrist, indicated that appellant
was seen for low back pain with radiation into the left leg as well as neck and right shoulder
pain. Dr. Graham reported that x-rays revealed degenerative disc disease in the lumbar and
cervical spine. In a November 27, 2007 report, he stated that a magnetic resonance imaging
(MRI) scan showed cervical degenerative changes at C4-7, with moderate left foraminal
narrowing and spurring at C4-5. Dr. Graham also indicated that the MRI scan showed L3-4 and
L4-5 disc disease. He reported in his history that appellant “states work aggravates her
condition.”
By letter dated January 25, 2008, the Office requested that appellant submit additional
factual and medical evidence. Appellant submitted reports dated December 17, 19 and 21, 2005
from Dr. Philip Bobo, an emergency medicine specialist, diagnosing a lumbar strain. In a
February 8, 2007 report, Dr. David Fernandez, a physiatrist, diagnosed lumbar strain with
radiculopathy and in a February 10, 2007 report Dr. Dale Christensen, a family practitioner,
diagnosed lumbar radiculopathy. Appellant also submitted a narrative statement again
describing the identified work factors.
In a decision dated April 3, 2008, the Office denied the claim for compensation. It found
the medical evidence was insufficient to establish the claim.
On May 19, 2008 appellant requested reconsideration of her claim. She stated she
continued to have back problems since 1995 and felt her job aggravated her back condition.
Appellant also indicated that she was sending in a new medical report.
By decision dated May 30, 2008, the Office found the application for reconsideration was
insufficient to warrant further merit review.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
1

The record contains a June 29, 1995 Office letter accepting lumbar herniated disc under OWCP File No.
xxxxxx433.
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.5 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.6
Additionally, in order to be considered rationalized; the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.7
ANALYSIS -- ISSUE 1
Appellant provided factual statements identifying employment factors that included
lifting, bending, twisting, pulling, climbing and walking. It is her burden of proof to submit
rationalized medical opinion evidence on causal relationship between a diagnosed condition and
the identified employment factors.
None of the medical reports before the Office at the time of its April 3, 2008 merit
decision provided a rationalized medical opinion on the causal relationship of her claimed back
Dr. Graham diagnosed lumbar and cervical
condition with her federal employment.8
degenerative discs, without discussing causal relationship. He briefly indicated a November 27,
2007 report that appellant felt her job aggravated her condition, without providing his own
opinion on the issue. The medical evidence does not contain a report with a complete history
and discussion of the identified work factors and a rationalized medical opinion relating a
diagnosed condition to appellant’s federal employment. The Board finds appellant did not meet
her burden of proof and the Office properly denied the claim for compensation.
LEGAL PRECEDENT -- ISSUE 2
The Act provides that the Office may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.9 The

4

Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

See Robert G. Morris, 48 ECAB 238 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

Id.

8

Appellant did submit additional evidence on appeal, but the Board’s jurisdiction is limited to review of the
evidence that was before the Office at the time of its final decision. 20 C.F.R. § 501.2(c).
9

5 U.S.C. § 8128(a).

3

employee shall exercise this right through a request to the district Office. The request, along
with the supporting statements and evidence, is called the “application for reconsideration.”10
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent evidence not previously
considered by the Office.11
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence and/or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.12
ANALYSIS -- ISSUE 2
In the May 19, 2008 application for reconsideration, appellant indicated her belief that
her continuing back problems were employment related. She did not show that the Office
erroneously applied or interpreted a specific point of law, or advance a relevant legal argument
not previously considered by the Office. Appellant indicated that she was submitting additional
evidence, but the record does not contain any new medical evidence prior to the May 30, 2008
decision. As noted above, the Board can review only evidence that was before the Office at the
time of is final decision. Appellant did not submit new and relevant evidence with her
application for reconsideration.
The Board therefore finds appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Since appellant failed to meet at least one of these requirements, the Office
properly denied the application without merit review.
CONCLUSION
Appellant did not meet her burden of proof to submit rationalized medical evidence
establishing a lumbar or cervical condition causally related to her federal employment. On
application for reconsideration, she did not meet the requirements of 20 C.F.R. § 10.606(b)(2),
and therefore the Office properly denied merit review.

10

20 C.F.R. § 10.605 (1999).

11

Id. at § 10.606(b)(2).

12

Id. at § 10.608.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 30 and April 3, 2008 are affirmed.
Issued: January 21, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

